UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

KEON ASKEEA HART, SR.,                               §
                                                     §
                              Plaintiff,             §
                                                     §
v.                                                   §      Case # 1:18-cv-690-DB
                                                     §
COMMISSIONER OF SOCIAL SECURITY,                     §      MEMORANDUM DECISION
                                                     §      AND ORDER
                              Defendant.             §

                                       INTRODUCTION

       Plaintiff Keon Askeea Hart, Sr. (“Plaintiff”), brings this action pursuant to the Social

Security Act (the “Act”), seeking review of the final decision of the Commissioner of Social

Security (the “Commissioner”) denying his application for Disability Insurance Benefits (“DIB”)

under Title II of the Act and his application for supplemental security income (“SSI”) under Title

XVI of the Social Security Act (the Act). See ECF No. 1. The Court has jurisdiction over this

action under 42 U.S.C. §§ 405(g), 1383(c), and it is before the undersigned, in accordance with a

standing order.

       Both parties moved for judgment on the pleadings pursuant to Federal Rule of Civil

Procedure 12(c). See ECF Nos. 10, 15. Plaintiff also filed a reply. See ECF No. 19. For the reasons

set forth below, Plaintiff’s motion (ECF No.10) is DENIED, and the Commissioner’s motion

(ECF No. 15) is GRANTED.

                                           BACKGROUND

       On July 22, 2014, Plaintiff protectively filed his DIB and SSI applications, alleging a

disability beginning on September 13, 2007 (the disability onset date), based on right distal

humerus supracondylar fracture; schizophrenia, paranoid type; and polysubstance dependence.

Transcript (“Tr.”) Tr. 10, 252-55, 256-61, 395. Plaintiff’s claim was denied initially on December
18, 2014, after which he requested an administrative hearing. Tr. 109-120. Plaintiff’s hearing was

held before Administrative Law Judge Stephen Cordiovani (the “ALJ”) on September 7, 2017, in

Buffalo, New York. Tr. 10-24. Plaintiff appeared and testified at the hearing and was represented

by Jonathan Edmin, an attorney. Tr. 10. Timothy P. Janikowski, an impartial vocational expert

(“VE”), also appeared and testified at the hearing. Id.

       The ALJ issued an unfavorable decision on November 16, 2017, finding that Plaintiff was

not disabled. Tr. 10-24. On December 14, 2017, the Appeals Council denied Plaintiff’s request for

further review. Tr. 1-3. The ALJ’s decision thus became the “final decision” of the Commissioner

subject to judicial review under 42 U.S.C. § 405(g).

                                       LEGAL STANDARD

 I.   District Court Review

       “In reviewing a final decision of the SSA, this Court is limited to determining whether the

SSA’s conclusions were supported by substantial evidence in the record and were based on a

correct legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (citing 42 U.S.C. §

405(g)) (other citation omitted). The Act holds that the Commissioner’s decision is “conclusive”

if it is supported by substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence means more

than a mere scintilla. It means such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (citations

omitted). It is not the Court’s function to “determine de novo whether [the claimant] is disabled.”

Schaal v. Apfel, 134 F. 3d 496, 501 (2d Cir. 1990).

II.   The Sequential Evaluation Process

       An ALJ must follow a five-step sequential evaluation to determine whether a claimant is

disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467, 470-71



                                                 2
(1986). At step one, the ALJ must determine whether the claimant is engaged in substantial gainful

work activity. See 20 C.F.R. § 404.1520(b). If so, the claimant is not disabled. If not, the ALJ

proceeds to step two and determines whether the claimant has an impairment, or combination of

impairments, that is “severe” within the meaning of the Act, meaning that it imposes significant

restrictions on the claimant’s ability to perform basic work activities. Id. § 404.1520(c). If the

claimant does not have a severe impairment or combination of impairments meeting the durational

requirements, the analysis concludes with a finding of “not disabled.” If the claimant does, the

ALJ continues to step three.

       At step three, the ALJ examines whether a claimant’s impairment meets or medically

equals the criteria of a listed impairment in Appendix 1 of Subpart P of Regulation No. 4 (the

“Listings”). Id. § 404.1520(d). If the impairment meets or medically equals the criteria of a Listing

and meets the durational requirement, the claimant is disabled. Id. § 404.1509. If not, the ALJ

determines the claimant’s residual functional capacity, which is the ability to perform physical or

mental work activities on a sustained basis notwithstanding limitations for the collective

impairments. See id. § 404.1520(e)-(f).

       The ALJ then proceeds to step four and determines whether the claimant’s RFC permits

him or her to perform the requirements of his or her past relevant work. 20 C.F.R. § 404.1520(f).

If the claimant can perform such requirements, then he or she is not disabled. Id. If he or she

cannot, the analysis proceeds to the fifth and final step, wherein the burden shifts to the

Commissioner to show that the claimant is not disabled. Id. § 404.1520(g). To do so, the

Commissioner must present evidence to demonstrate that the claimant “retains a residual

functional capacity to perform alternative substantial gainful work which exists in the national




                                                 3
economy” in light of his or her age, education, and work experience. See Rosa v. Callahan, 168

F.3d 72, 77 (2d Cir. 1999) (quotation marks omitted); see also 20 C.F.R. § 404.1560(c).

                             ADMINISTRATIVE LAW JUDGE’S FINDINGS

         The ALJ analyzed Plaintiff’s claim for benefits under the process described above and

made the following findings in his November 16, 2017 decision:

    1. The claimant meets the insured status requirements of the Social Security Act through
       March 31, 2008;

    2. The claimant has not engaged in substantial gainful activity since September 13, 2007, the
       alleged onset date (20 CFR 404.1571 et seq. and 416.971 et seq.);

    3. The claimant had the following severe impairments as of date last insured: status post
       gunshot wound to the right elbow with residual neuropathy. Subsequently and as of the
       date of the Title XVI application, the claimant had the following additional impairments:
       an adjustment disorder with depression and anxiety; and an unspecified schizophrenia
       spectrum disorder (20 CFR 404.1520(c) and 416.920(c));

    4. The claimant does not have an impairment or combination of impairments that meets or
       medically equals the severity of one of the listed impairments in 20 CFR Part 404, Subpart
       P, Appendix 1 (20 CFR 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925 and
       416.926);

    5. From the alleged onset date until date last insured of March 31, 2008, the claimant had the
       residual functional capacity to perform light work as defined in 20 CFR 404.1567(b) and
       416.967(b) 1 except he was limited to no more than frequently pushing, pulling, and
       reaching with his right arm. Since April 1, 2008, the claimant had the residual functional
       capacity to perform light work as defined in 20 CFR 404.1567(b) and 416.967(b) except
       he was limited to no more than frequently pushing, pulling, and reaching with his right arm
       and understanding, remembering, and carrying out simple instructions and tasks. The
       claimant could not perform supervisory duties or have independent decision-making. He
       could not perform jobs with strict production quotas or production rate pace. The claimant
       could work jobs with no more than minimal changes in work routine and processes or
       occasional interaction with supervisors, co-workers, and the general public;

    6. The claimant is unable to perform any past relevant work (20 CFR 404.1565 and 416.965);

1
    “Light work involves lifting no more than 20 pounds at a time with frequent lifting or carrying of objects weighing
up to 10 pounds. Even though the weight lifted may be very little, a job is in this category when it requires a good deal
of walking or standing, or when it involves sitting most of the time with some pushing and pulling of arm or leg
controls. To be considered capable of performing a full or wide range of light work, [the claimant] must have the
ability to do substantially all of these activities. If someone can do light work, [the SSA] determine[s] that he or she
can also do sedentary work, unless there are additional limiting factors such as loss of fine dexterity or inability to sit
for long periods of time.” 20 C.F.R. § 404.1567(b).

                                                            4
   7. The claimant was born on April 22, 1980 and was 27 years old, which is defined as a
      younger individual age 18-49, on the alleged disability onset date (20 CFR 404.1563 and
      416.963);

   8. The claimant has at least a high school education and is able to communicate in English
      (20 CFR 404.1564 and 416.964);

   9. Transferability of job skills is not material to the determination of disability because using
      the Medical-Vocational Rules as a framework supports a finding that the claimant is “not
      disabled,” whether or not the claimant has transferable job skills (See SSR 82-41 and 20
      CFR Part 404, Subpart P, Appendix 2);

   10. Considering the claimant's age, education, work experience, and residual functional
       capacity, there are jobs that exist in significant numbers in the national economy that the
       claimant can perform (20 CFR 404.1569, 404.1569(a), 416.969, and 416.969(a));

   11. The claimant has not been under a disability, as defined in the Social Security Act, from
       September 13, 2007, through the date of this decision (20 CFR 404.1520(g) and
       416.920(g)).

Tr. at 10-24.

       Accordingly, the ALJ determined that, for the application for DIB, protectively filed on

July 22, 2014, Plaintiff is not disabled under sections 2l6(i) and 223(d) of the Act. Id. at 24. The

ALJ also determined that, for the application for SSI protectively filed on July 22, 2014, Plaintiff

is not disabled under section 1614(a)(3)(A) of the Act. Id.

                                            ANALYSIS

       Plaintiff essentially asserts a single argument: The ALJ did not properly consider the

medical opinion evidence, and therefore, erred in assessing Plaintiff’s RFC. See generally ECF

No. 10-1. Specifically, Plaintiff objects to the ALJ’s consideration of the opinions of Saburo

Okazaki. M.D. (“Dr. Okazaki”), a physician at the University of Buffalo family medicine clinic;

psychiatrist Gerald Kleinerman, M.D. (“Dr. Kleinerman”), a state agency medical consultant; and

consultative psychiatric examiner Gregory Fabiano, Ph.D. (“Dr. Fabiano”). See ECF No. 10-1 at

1, 10, 14-16.




                                                 5
        The Commissioner’s determination that a claimant is not disabled will be set aside when

the factual findings are not supported by “substantial evidence.” 42 U.S.C. § 405(g); see also Shaw

v. Chater, 221 F.3d 126, 131 (2d Cir. 2000). Substantial evidence has been interpreted to mean

“such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Id. The Court may also set aside the Commissioner's decision when it is based upon legal error.

Rosa, 168 F.3d at 77.

I.    The ALJ Properly Considered Plaintiff’s Alleged Right Upper Extremity Limitations.

        First, Plaintiff argues that the ALJ elevated his own lay judgment over the opinion of Dr.

Okazaki. Dr. Okazaki opined in April 2015 that Plaintiff should not do any lifting with his right

upper extremity. Tr. 678. The ALJ afforded Dr. Okazaki’s opinion “light weight” because it

provided no subjective complaints or clinical findings to support the statement that Plaintiff could

work with limitations of no lifting with his right upper extremity. Tr. 20. As noted by the ALJ, Dr.

Okazaki examined Plaintiff only once, at the time of the examination, and his opinion was not

consistent with Plaintiff’s activity level. Id.

        The medical evidence with respect to Plaintiff’s right elbow documents that Plaintiff

sustained a gunshot wound in September 2007, which resulted in an open fracture of the right

distal humerus and open fracture of the right ulna coronoid process. Tr. 484. The wound resulted

in surgical repair, including, among other things, open reduction internal fixation (“ORIF”) with

bone graft and stabilization with plate and screw fixation. Id. The operative report states that the

wound was actually to the posterior aspect of the elbow. Tr. 485. On discharge, Plaintiff had intact

sensation to the right hand, medial, radial and ulnar nerves; and palpable radial pulses in bilateral

upper extremities. Tr. 488. Motor was intact to the right arm with wrist extension and flexion,

intrinsics, extensor, and flexor pollicis of the right thumb. Id.



                                                   6
       The record reflects that thereafter Plaintiff had a total of nine therapy visits from January

7, 2008, to March 20, 2008. Tr. 533. In January 2008, Plaintiff’s range of motion was limited as

follows: elbow flexion 82 degrees; extension lacking 40 degrees from neutral; and forearm

supination/pronation limited 50%. Tr. 530. His complaint of pain was a “funny feeling” along the

healed incision. Id. Follow- up CT scans in January 2008 demonstrated internal fixation of the

involved bones and no evidence of dislocation. Tr. 531. He was discharged from PT by

recommendation of his doctors for lack of progress. Tr. 533. His pain was reported as 2-3 at rest

and 4 with exertion, and he was advised to continue a regular assertive program of stretching which

he did not do because of the “funny feeling.” Id. Radiological studies in March 2008 demonstrated

satisfactory healing was in progress, but the healing process was “not complete.” Tr. 535. Plaintiff

was thereafter incarcerated from June 13, 2008, to July 16, 2014. Tr. 591.

       In October 2014, Plaintiff saw an occupational therapist following his incarceration. Tr.

676. It was noted that Plaintiff had decreased elbow flexion and extension and forearm supination;

however, he had functional range of motion otherwise, and strength for upper extremities and hand

function was within functional limits. Tr. 676. In November 2014, he was seen at ECMCC for eye

irritation and right elbow pain. Tr. 671. He was encouraged to continue PT, and

inspection/palpation for joints, bones and muscles was considered normal. Id. Notes reflect that

physical therapy was helping him. Id. His discharge diagnoses state conjunctivitis of left eye and

chronic back pain. Tr. 675. As noted above, in April 2015, Dr. Okazaki limited Plaintiff to no

lifting with the right upper extremity due to his right elbow injury and the limitation of range of

motion. Tr. 684. In July 2015, he was seen at the Erie County Medical Center (“ECMC”)

emergency room for human bites, apparently due to an assault. Tr. 665. Although Plaintiff




                                                 7
complained of hand pain (most likely related to the assault), there was no mention of any pain or

other issues related to the right elbow. Id.

       In May 2016, Plaintiff was seen for foot pain which was diagnosed as cellulitis of the left

foot. Tr. 657. Records note that Plaintiff “does work as a landscaper and often does a lot of sweaty

and difficult labor.” Tr. 659. He reported “muscle ache” but reported no complaints specifically

with his right elbow. Tr. 660. In June 2016, his range of motion in the right elbow was limited to

90-135 degrees. Tr. 696. In September 2016, Plaintiff was again seen at the ECMC emergency

room. Tr. 654. It appears he was in for detox treatment from cocaine. Id. He denied any pain and

his pain level score was 0. Id. In December 2017, Plaintiff’s musculoskeletal exam was normal

except for limited range of motion of the right elbow. Tr. 762. His last physical examination for

hip pain recorded “full range of motion and strength in bilateral upper extremities and lower,

specifically, arm flexion and extension” with a noted bony deformity of the right elbow. Tr. 911.

He was noted to have a high physical functional status. Id.

       Plaintiff argues that the ALJ erred in rejecting Dr. Okazaki’s opinion because no medical

opinion contradicted his limitation. See ECF No. 10-1 at 10-13. Plaintiff argues that the ALJ was

required to provide an “overwhelmingly compelling justification” for discounting Dr. Okazaki’s

opinion. Id. at 12. The Court observes that although Plaintiff cites a number of cases (nearly two

pages worth) explaining that “the ALJ cannot arbitrarily substitute his own judgment for competent

medical opinion” (see ECF No. 10-1 at 11-12), that is not the precise issue in this case. The real

issue, as Plaintiff ultimately concedes in his brief, is the extent of the evidence on which the ALJ

relied to discount the opinion. See ECF No. 10-1 at 12. Thus, the issue is whether the ALJ provided

an “overwhelmingly compelling justification” for discounting Dr. Okazaki’s opinion. Giddings v.

Astrue, 333 Fed. Appx. 649, 652 (2d. Cir. 2009). The Court finds that the ALJ did so.



                                                 8
       In Giddings, the Second Circuit remanded a disability case back to the district court,

finding in part that the ALJ’s rejection of a one-time examiner’s opinion was unsupported by the

record. Significant in the Second Circuit’s analysis was the fact that the one-time examiner’s

opinion was “the only medical opinion” explicitly addressing the effects of plaintiff’s impairments

on her ability to work and because the ALJ “did not refer to any medical opinion that contradicted

the [consultative] opinion.” Giddings, 333 Fed. Appx. at 652. The Second Circuit found that “when

a medical opinion stands uncontradicted, ‘[a] circumstantial critique by non-physicians, however

thorough or responsible, must be overwhelmingly compelling . . . .’” Id. at 652 (quoting Burgess

v. Astrue, 537 F.3d 117, 129 (2d Cir. 2008) (additional internal quotation marks omitted)).

       The present case stands in contrast to Giddings. Although no medical opinion specifically

contradicted Dr. Okazaki’s opined limitations, the ALJ cited numerous examples of objective

medical evidence and other evidence in the record in support of his determination to afford the

opinion less weight. See Cruz v. Colvin, 278 F. Supp. 3d 694, 700-701 (W.D.N.Y. 2017) (ALJ

properly afforded limited weight to opinion plaintiff had moderate to marked limitations in mental

functioning where objective mental status examinations showed normal thought process and good

concentration, normal speech, good concentration, and intact judgment). Accordingly, the ALJ

properly concluded that objective medical evidence did not support Dr. Okazaki’s right upper

extremity limitations, and his determination was supported by substantial evidence in the record.

       First, the ALJ observed that Dr. Okazaki did not provide any objective medical evidence

to support his right upper extremity limitation. Tr. 20, 678. “The more a medical source presents

relevant evidence to support an opinion, particularly medical signs and laboratory findings, the

more weight we will give to that opinion.” 20 C.F.R. §§ 404.1527(c)(3). The ALJ also noted that

Dr. Okazaki did not cite any clinical findings or provide any evidence of Plaintiff’s daily activities



                                                  9
to support his limitation. Tr. 20, 678. “Generally, the more consistent an opinion is with the record

as a whole, the more weight we will give to that opinion.” 20 C.F.R. §§ 404.1527(c)(4),

416.927(c)(4).

          Next, the ALJ noted that Dr. Okazaki did not provide any subjective complaints to support

his limitation (Tr. 20), which is consistent with the regulations. See 20 C.F.R. §§ 404.1527(c)(6),

416.927(c)(6) (2016) (“we will also consider any factors you or others bring to our attention, or of

which we are aware, which tend to support or contradict the opinion”). Additionally, as noted

above, it appears that Dr. Okazaki examined Plaintiff only once—at the time he rendered his

opinion, as noted by the ALJ (Tr. 20). Furthermore, the record does not appear to contain any

treatment notes documenting Dr. Okazaki’s exam of Plaintiff that day. See 20 C.F.R. §§

404.1527(c)(2), 416.927(c)(2) (2016) (“the more times you have been seen by a treating source,

the more weight we will give to the source’s medical opinion”). Finally, although not explicitly

considered by the ALJ, the Court notes that Dr. Okazaki is a family medicine practitioner. 2 As

such, he would not have had any medical specialty uniquely qualifying him to evaluate Plaintiff’s

right arm, such as a specialty in orthopedics or neurology. This factor also discounts his opinion.

See 20 C.F.R. §§ 404.1527(c)(5) (2016), 416.927(c)(5) (2016) (“[w]e generally give more weight

to the opinion of a specialist about medical issues related to his or her area of specialty than to the

opinion of a source who is not a specialist”). Based on the foregoing, there was substantial evidence

supporting the ALJ’s assignment of light weight to this opinion.

          Moreover, contrary to Plaintiff’s argument, the record establishes that he could reach, push,

and pull frequently with his right arm. He had full range of motion in his extremities and denied

any back, muscle, or joint pain. Tr. 671, 910, 911. He also had intact coordination and normal



2
    See https://doctor.webmd.com/doctor/saburo-okazaki-250aeb7c-a391-416c-8f99-c70550a1ede3-overview.

                                                      10
strength, even when his right elbow had limited range of motion. Tr. 761-62. In addition, Plaintiff

admitted to being able to cook, clean, shop, complete his personal care, and do laundry and general

cleaning, despite some difficulty reaching due to his elbow. Tr. 580. He also admitted to working

as a landscaper even ten years after his elbow injury. Tr. 13, 659. All of this evidence contradicts

Plaintiff’s claim that he could not do any lifting with his dominant upper extremity right elbow.

Tr. 102. Thus, the record supports the ALJ’s finding that Plaintiff could reach, push, and pull with

his right arm frequently.

       To the extent the record shows that Plaintiff was more limited than found by the ALJ, the

vocational expert testified at the September 2017 hearing that a claimant of Plaintiff’s limitations

could work as a laminating machine operator even if limited to using his right arm occasionally,

or from “very little up to one third of the time” (Tr. 132). SSR 83-10, 1983 WL 31251, at *5

(occasional means occurring from “very little up to one-third of the time”). Since Plaintiff had

normal exam findings, worked as a landscaper, and still had intact strength and coordination, even

when his right elbow had limited range of motion, he could use his right upper extremity at least

occasionally. As such, he was still not disabled. In any event, the ALJ properly discounted Dr.

Okazaki’s extreme right-arm limitation and found that Plaintiff could use his right arm frequently.

While that limitation “may not perfectly correspond with any of the opinions of medical sources

in his decision, [the ALJ] was entitled to weigh all of the medical evidence available to make an

RFC finding that was consistent with the record as a whole.” Matta v. v. Astrue, 508 F. App’x 53,

56 (2d Cir. 2013) (summary order). Based on the foregoing, the Court finds no error in the ALJ’s

assignment of low weight to Dr. Okazaki’s right upper extremity limitation.




                                                11
II.   The ALJ Properly Weighed the Medical Opinions of Drs. Kleinerman and Fabiano.

       Plaintiff also alleges error regarding the ALJs consideration of the opinions of Drs.

Kleinerman and Fabiano. See ECF No. 10-1 at 14-16. The ALJ afforded “great weight” to Dr.

Kleinerman’s December 2014 opinion that Plaintiff had moderate limitation dealing with others

and carrying out detailed instructions, but he could perform simple tasks and follow simple

directions in a competitive work environment (Tr. 583), finding that Dr. Kleinerman’s opinions

were consistent with Plaintiff’s treatment record and the opinions of Dr. Fabiano. Tr. 22. Plaintiff

takes issue with the weights assigned to these opinions and argues that the ALJ failed to explain

why he believed Dr. Fabiano’s assessments were generally well supported by the record as a

whole. Plaintiff also argues that the ALJ erred in giving great weight to Dr. Kleinerman’s opinion

because, as a non-examining physician, Dr. Kleinerman “was unable to appreciate the subjective

nature of Plaintiff’s mental impairments,” and because he “was privy to just a fraction of the

evidence in the entire record because he reviewed the record in December 2014.” ECF No. 10-1

at 14-16.

       With the exception of Yogesh Bakhai, M.D. (“Dr. Bakhai”), Drs. Kleinerman and Fabiano

were the only medical sources to provide medical opinions regarding Plaintiff’s mental

functioning, The Court notes, however, that Dr. Bakhai’s opinion regarding Plaintiff’s need to be

court-ordered to continue mental health treatment under New York law following his release from

prison was not a medical opinion. Tr. 815-17. As noted by the ALJ , Dr. Bakhai’s statement that

Plaintiff needed supervised ongoing treatment under State law was not a medical opinion that

deserved significant weight by Social Security standards Tr. 22; 20 C.F.R. §§ 404.1527(a)(2)

(2016), 416.927(a)(2) (2016) (under Social Security law, medical opinions reflect judgments about

what the claimant can still do despite his impairments and his physical or mental restrictions); SSR



                                                12
06-03p, 2006 WL 2329939, at *7 (“[b]ecause the ultimate responsibility for determining whether

an individual is disabled under Social Security law rests with the Commissioner, we are not bound

by disability decisions by other governmental and nongovernmental agencies”). The ALJ,

therefore, properly discounted Dr. Bakhai’s opinion. Tr. 22.

       Upon review of the entire record, the Court finds that the ALJ properly afforded Drs.

Kleinerman’s and Fabiano’s opinions great and significant weight, respectively, because they were

consistent with the record and each other. Plaintiff had normal mental status exam findings,

including cooperative attitude, normal memory, logical thought processes, and intact concentration

and attention. Tr. 19, 20, 561, 570-71, 580, 600, 675, 713-14, 761, 766, 865, 902. He also had a

good response to his mental health medication; he denied symptoms of depression or anxiety; and

he was described as euthymic, or in “a state of mental tranquility and well-being” in June 2016,

nearly a decade after his alleged onset date. Tr. 19, 20, 578-79, 624, 628-29, 713, 741-42, 761,

863, 907.

       In assessing Dr. Kleinerman’s opinion, the ALJ noted that, as a State agency physician, he

had specific knowledge of Social Security’s disability programs (Tr. 22) because “State agency

medical and psychological consultants . . . are highly qualified physicians, psychologists, and other

medical specialists who are also experts in Social Security disability evaluation.” 20 C.F.R. §§

404.1527(e)(2)(i) (2016), 416.927(e)(2)(i); Christina v. Colvin, 594 F. App’x 32, 33 (2d Cir. 2015)

(stating that the ALJ must consider findings and other opinions of state agency medical and

psychological consultants and finding that the objected-to opinions provided additional support

for the ALJ’s determination) ( citing 20 C.F.R. § 416.927(e)(2)(i)). Furthermore, the opinions of

non-examining sources can override treating sources’ opinions provided they are supported by

evidence in the record. Schisler v. Sullivan, 3 F.3d 563, 567 (2d Cir.1993)). Thus, the ALJ afforded



                                                 13
Dr. Kleinerman’s opinion great weight. Similarly, the ALJ afforded Dr. Fabiano’s opinions

significant weight, giving his July 2017 opinion slightly more weight. Tr. 21. The ALJ noted that

Dr. Fabiano’s opinions were based on thorough exams of Plaintiff and were consistent with the

record as a whole. Tr. 21. Furthermore, as noted above, they were consistent with Dr. Kleinerman’s

opinion, and, like Dr. Kleinerman, were the assessments of a psychologist knowledgeable of the

agency’s disability programs. Tr. 21.

         In addition to his normal mental status exam findings, Michael Godzala, M.D. (“Dr.

Godzala”), Plaintiff’s treating psychiatrist at Lake Shore Behavioral Health, assigned GAF scores

of 55 to 60 3 (Tr. 14-16, 566, 572, 714), signifying only moderate mental health symptoms

consistent with the ALJ’s findings at step two of the sequential evaluation process. Furthermore,

Dr. Moore, a psychiatrist at the Central New York Psychiatric Center, attributed Plaintiff’s

problems with others during incarceration to his “criminalistic thinking pattern,” rather than a

mental illness. Tr. 616.

         The ALJ also noted that Plaintiff maintained a wide range of daily activities, including

cooking, cleaning, shopping, doing laundry, attending his son’s football practices with his

girlfriend, going to community events to promote a tool library, and taking the bus, if needed. Tr.

20, 77-78, 121-22, 124, 580, 578, 764, 766. Plaintiff also worked during the relevant time period,

including cleaning, painting, and landscaping. Tr. 20, 659, 796. Although not full-time work, this

work contradicted his claim of disability because any work that a claimant does during a period of

alleged disability may show that he can perform substantial gainful activity and is not disabled. 20


3
  A GAF score in the 51 to 60 range indicates moderate symptoms or moderate difficulty in social, occupational, or
school functioning. Zabala v. Astrue, 595 F.3d 402, 406 n.3 (2d Cir. 2010) (internal citations omitted). The Court
recognizes that the Social Security Administration has limited the manner in which GAF scores are used because they
are generally not useful without additional supporting description and detail. See Mainella v. Colvin, No. 13-CV-2453,
2014 WL 183957, at *5 (E.D.N.Y. Jan. 14, 2014) (internal citations omitted). In this case, Plaintiff’s scores were
considered in conjunction with other medical evidence, indicating, for the most part, that Plaintiff had only mild to
moderate limitations.

                                                         14
C.F.R. §§ 404.1571, 416.971 (“[t]he work . . . that you have done during any period in which you

believe you are disabled may show that you are able to work at the substantial gainful activity level

. . . [e]ven if the work you have done was not substantial gainful activity, it may show that you are

able to do more work than you actually did”).

       As noted by the ALJ, although Plaintiff struggled with non-compliance and seemed to

deteriorate as a result, this occurred while he was incarcerated (twice in 2008, twice in 2010, four

times in 2013, and once in December 2015. Tr. 15-16; 19-22, 775-76. Otherwise, when he was out

of jail, Plaintiff worked part-time, attended community events, and went to his son’s football

practices. Tr. 121-22, 124, 659, 796. He also enrolled in college full-time. These actions show that

Dr. Kleinerman was correct in assessing that Plaintiff would maintain treatment compliance out of

prison. Tr. 581. Thus, the ALJ properly found that Plaintiff could perform as described above,

despite his episodes of decompensation, and Plaintiff’s argument to the contrary is unavailing.

       With respect to Plaintiff’s argument that Dr. Kleinerman reviewed the record three years

before the end of the relevant time period (see ECF No. 10-1. at 15), this does not mean Dr.

Kleinerman’s opinion was inconsistent with the record. As discussed above, Plaintiff had normal

mental status exam findings throughout the relevant time period when not imprisoned.

Furthermore, he admitted working as recently as May 2017 and was continuing to maintain an

extensive array of daily activities even at the September 2017 hearing. Tr. 20, 77-78, 121-22, 124,

580, 578, 659, 764, 766, 796. Dr. Fabiano also twice observed that Plaintiff was capable of

complex work; first before Dr. Kleinerman had even reviewed the record, and then several years

later, following an additional in-person exam in July 2017. Tr. 581, 769-71. This evidence, along

with other extensive evidence of Plaintiff’s ability to perform the range of unskilled work noted




                                                 15
by the ALJ, amounts to substantial evidence supporting the ALJ’s findings regarding the opinions

of Drs. Kleinerman’s and Fabiano. Tr. 21, 22.

        Finally, Plaintiff argues that the ALJ erred in evaluating his mental RFC because the ALJ

failed to “consider the tremendous degree of social support that Plaintiff was receiving from non-

profit organizations, the state, etc.” See ECF No. 10-1 at 18. Citing Garrison v. Colvin, 759 F.3d

995, 1017-18 (9th Cir. 2014), and Hutsell v. Massanari, 259 F.3d 707, 711 (8th Cir.2001). The

Court has reviewed the above-cited cases and found them unpersuasive, and furthermore, not

controlling on this Court. Although both cases discuss the fact that the ALJ must assess a

claimant’s RFC based on all relevant evidence, they do not instruct that the ALJ is required to give

any special consideration to the degree of social service support a Plaintiff was receiving, as

Plaintiff suggests. Furthermore, Plaintiff fails to note that much of the “social support” he received

was related to post-incarceration support, not mental health treatment.

        In this case, the ALJ noted that Plaintiff had a caseworker from Buffalo Federation of

Neighborhood Centers, 4 had a bus pass, and was able to get rides from his case manager if he

needed them. Tr. 15, 16, 19, 78. Thus, the record reflects that the ALJ considered the fact that

Plaintiff was receiving social support but still properly found that Plaintiff could perform the range

of unskilled light work assessed by the ALJ based on his normal exam findings, daily activities,

continuing work activity, enrollment in school, and other factors. It is well settled that it is the

function of the agency, not the court, to weigh evidence. See Clark v. Comm’r of Soc. Sec., 143

F.3d 115, 118 (2d Cir.1998). As explained above, the ALJ was entitled to weigh all of the evidence

available to make an RFC finding that was consistent with the record as a whole. Matta, 508 F.




4
  The record indicates that Buffalo Federation of Neighborhood Centers provides Plaintiff with post-incarceration
support services. Tr. 78.

                                                       16
App’x at 56. Based on the foregoing, the Court finds that the ALJ’s RFC finding is supported by

substantial evidence.

                                       CONCLUSION

       Plaintiff’s Motion for Judgment on the Pleadings (ECF No. 10) is DENIED, and the

Commissioner’s Motion for Judgment on the Pleadings (ECF No. 15) is GRANTED. Plaintiff’s

Complaint (ECF No. 1) is DISMISSED WITH PREJUDICE. The Clerk of Court will enter

judgment and close this case.

       IT IS SO ORDERED.



       _______________________
       DON D. BUSH
       UNITED STATES MAGISTRATE JUDGE




                                              17
